Jenkins, I\ J.
1. Every contract must be founded upon a valid consideration. The generally accepted definition of a valid consideration is a benefit to the party promising or a loss or detriment to the party to whom the promise is made. A valid consideration inuring to one of the parties may he pecuniary, or it may consist in whole or in part in the acquisition of a legal right not theretofore existing. Accordingly, where a property owner rents a moving-picture theatre at a stated price per month, with a provision in the contract that the tenant may “at any time during- the period of the lease” convert the building into a building suitable for mercantile purposes, the acquisition of such right of conversion constitutes as much a part of the consideration for the promise to pay rent as does the right of occupancy. Motive and consideration are not interchangeable terms, since the motive for a promise does not supply the element of consideration. 13 C. J. 325, § 165. But where a valid consideration exists, the motive which actuates the acceptance of the consideration could not be taken to evidence bad faith such as *529would impair an actual contract based upon a valid consideration. For example, as in this case, the fact that the motive inducing the lessee to enter into a contract obligating himself to pay the rental for the moving-picture building may have consisted both in his desire to acquire the use of the property, and, as plainly indicated by the terms of the lease, the right, if such particular picture business should prove unprofitable, to prevent competition with other picture show establishments conducted by him, after the expiration of his lease, by converting the building into a structure unsuitable for such particular business, would not affect the validity of the consideration itself so as to impair the contract on the theory that the exercise of such acquired absolute right, prompted by such motive, would be an evidence of bad faith. The purpose and intent of the tenant acquiring the right to convert the building is plainly indicated by the provision of the contract which obligated him to pay a half of the cost of conversion in the event the landlord should himself convert it even after the expiration of the lease.
Decided December 21, 1931.
Rehearing denied January 18, 1932.
2. Under the terms of the lease involved in this case, the lessee had the absolute right at any time during the continuance of his lease to convert the building into one suitable for mercantile purposes in the event the picture-show business in this particular building should prove unprofitable. Under undisputed evidence the picture-show business in the building covered by the lease did in fact prove altogether unprofitable, and the lessee accordingly had the absolute right to convert the building as provided by the terms of the agreement, and his exercise of such right could not be regarded as an act done in bad faith, such as would give ground to an action in tort for damages.
3. The charge of ilie court submitting to the jury the question of whether or not the lessee acted in good faith in converting the building was unwarranted, and the verdict in favor of the plaintiff was, therefore, unauthorized. The charge of the court was not error, however, for any reason assigned in the cross-bill of exceptions.

Judgment reversed on the main lHU of exceptions; affirmed on the cross-hill.


Stephens and Bell, JJ., concur.

Love & Fort, for plaintiff in error. Robinson & Flynt, contra.